Court of Appeals
                           Sixth Appellate District of Texas

                                       JUDGMENT


 Joyce Steel Erection, Ltd., Appellant                  Appeal from the 202nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 11C0822-
 No. 06-14-00064-CV          v.                         202). Opinion delivered by Justice Carter,*
                                                        Chief Justice Morriss and Justice Moseley,
 Gordon Ray Bonner, Appellee                            participating. *Justice Carter, Sitting by
                                                        Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify paragraph 1(a) of the trial court’s judgment to reflect an
award of actual damages to Gordon Ray Bonner in the amount of $1,937,467.32. As modified,
the judgment of the trial court is affirmed.
       We further order that the appellant, Joyce Steel Erection, Ltd., shall pay eighty-three
percent of the costs of this appeal and that the appellee, Gordon Ray Bonner, shall pay seventeen
percent of the costs of this appeal.


                                                       RENDERED JUNE 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk